Attorney’s Docket Number: 5481/0650PUS1
Filing Date: 09/24/2020
Continuity Data: RCE filed on 11/09/2022
Claimed Foreign Priority Date: none
Applicant: Huang
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Request for Continued Examination (RCE)               filed on 11/09/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's amendment filed on 11/09/2022 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-12.

Response to Amendment
Applicant’s amendments to the claims have overcome the objections to Drawings, and claim rejections under 35 U.S.C. 112, as previously formulated in the Final Office action mailed on 09/23/2022. However, new grounds of rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US2007/0034955).

Regarding Claim 8, Kim (see, e.g., Figs. 3,4A or 10) shows all aspects of the instant invention including a semiconductor device, comprising:
- a conductive layer (e.g., source/drain region 55) disposed over a semiconductor substrate (e.g., semiconductor substrate 10)
- a conductive line (e.g., bit line BL) disposed over the conductive layer
- a conductive contact (e.g., bit line contact BLC) disposed between and electrically connecting the conductive layer and the conductive line, wherein the conductive contact comprises (see, e.g., Figs. 4A,10):
a base portion (e.g., “trunk” portion of BLC)
a first expanded portion and a second expanded portion laterally extend from the base portion (e.g., “side protrusion” portions of BLC), wherein the first expanded portion and the second expanded portion are separated from the conductive layer (e.g., in the Z direction), and wherein the first expanded portion and the second expanded portion have tapering profiles that taper from the conductive line toward the conductive layer
wherein the first expanded portion and the second expanded portion of the conductive contact have curved sidewalls inward to the conductive layer
Regarding Claim 9, Kim (see, e.g., Figs. 3-4A or 10) shows that the first expanded portion of the conductive contact is separated from the second expanded portion of the conductive contact (e.g., in the I--I’ cut/BL direction by intervening “trunk” portion of BLC), and the first expanded portion and the second expanded portion are entirely covered by the conductive line (e.g., BL).
Regarding Claim 10, Kim (see, e.g., Figs. 4A or 10) shows that the first expanded portion and the second expanded portion of the conductive contact are in direct contact with the conductive line (e.g., BL).
Regarding Claim 11, Kim (see, e.g., Figs. 4A or 10) shows that top surfaces of the first expanded portion and the second expanded portion of the conductive contact are substantially coplanar with a top surface of the base portion of the conductive contact.
Regarding Claim 12, Kim (see, e.g., Figs. 4A or 10) shows that a height of the base portion of the conductive contact is greater than a height of the first expanded portion of the conductive contact and a height of the second expanded portion of the conductive contact in a cross-sectional view along a longitudinal axis of the conductive line (e.g., I--I’ cut/BL direction).

Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beach et al. (US2009/0134525).

Regarding Claim 8, Beach (see, e.g., Fig. 10) shows all aspects of the instant invention including a semiconductor device, comprising:
- a conductive layer (e.g., interconnect conductor layer 5A) disposed over a semiconductor substrate (e.g., semiconductor substrate 8)
- a conductive line (e.g., interconnect conductor layer 24) disposed over the conductive layer
- a conductive contact (e.g., contact plug in via opening 16,18) disposed between and electrically connecting the conductive layer and the conductive line, wherein the conductive contact comprises (see, e.g., Fig. 10):
a base portion (e.g., “trunk” portion of plug having a width of opening 18)
a first expanded portion and a second expanded portion laterally extend from the base portion (e.g., “side protrusion” portions of plug having a width of openings (16-18)/2), wherein the first expanded portion and the second expanded portion are separated from the conductive layer (e.g., in the vertical direction), and wherein the first expanded portion and the second expanded portion have tapering profiles that taper from the conductive line toward the conductive layer
wherein the first expanded portion and the second expanded portion of the conductive contact have curved sidewalls inward to the conductive layer
Regarding Claim 9, Beach (see, e.g., Fig. 10) shows that the first expanded portion of the conductive contact is separated from the second expanded portion of the conductive contact (e.g., in the horizontal direction by intervening “trunk” portion), and the first expanded portion and the second expanded portion are entirely covered by the conductive line (e.g., 24).
Regarding Claim 10, Beach (see, e.g., Fig. 10) shows that the first expanded portion and the second expanded portion of the conductive contact are in direct contact with the conductive line (e.g., 24).
Regarding Claim 11, Beach (see, e.g., Fig. 10) shows that top surfaces of the first expanded portion and the second expanded portion of the conductive contact are substantially coplanar with a top surface of the base portion of the conductive contact.
Regarding Claim 12, Beach (see, e.g., Fig. 10) shows that a height of the base portion of the conductive contact is greater than a height of the first expanded portion of the conductive contact and a height of the second expanded portion of the conductive contact in a cross-sectional view along a longitudinal axis of the conductive line (e.g., horizontal direction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US2018/0158828) in view of Kim et al. (US2007/0034955).

Regarding Claim 1, Han (see, e.g., Figs. 4-6 and Par. [0041]-[0067]) shows most aspects of the instant invention including a semiconductor device, comprising:
- a conductive layer (e.g., cell region 112) disposed over a semiconductor substrate (e.g., semiconductor substrate 100 or active region 104)
- a conductive contact (e.g., contact plug 124) disposed over the conductive layer
- a conductive line (e.g., bit line BL) disposed over the conductive contact
- wherein an upper portion of the conductive contact has a tapering profile in a first cross-sectional view along a longitudinal axis of the conductive line (e.g., along cut B-B’), and the upper portion of the conductive contact has a non-tapering profile in a second cross-sectional view along a line orthogonal to the longitudinal axis of the conductive line (e.g., along cut A-A’).
However, Han shows that the tapering profile of the upper portion of the conductive contact is substantially linear, thus is silent about the tapering profile of the upper portion of the conductive contact including curved sidewalls inward to the conductive layer. With respect to the particular shape of the conductive contact sidewalls claimed in the instant application, it is noted that the specification fails to provide teachings about the criticality of having curved sidewalls inward to the conductive layer. Instead, the claimed curved sidewall shape is disclosed as a mere variation to having linear-shaped sidewalls (see, e.g., Drawings, Fig. 2 vs. Fig. 4, and Specification Par. [0052]).
Therefore, absent any criticality, this limitation is only considered to be an obvious modification of the conductive contact sidewall shape disclosed by Han as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular conductive contact sidewall shape claimed by applicant is nothing more than one of numerous sidewall shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention or as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).
Furthermore, the claimed conductive contact sidewall shape is known in the art: Kim, in the same field of endeavor, shows a bit line contact BLC between a conductive layer 55 and a conductive line BL, wherein the tapering profile of the upper portion of the conductive contact includes curved sidewalls inward to the conductive layer (see, e.g., Figs. 3,4A or 10). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the conductive contact sidewalls curved as claimed in the device of Han, because it is known in the semiconductor memory art that a conductive contact can be formed between a conductive bit line and an underlying conductive layer, wherein the conductive contact has a broadened contact interface and curved sidewalls inward to the conductive layer, as suggested by Kim, and implementing a known electrical connection arrangement for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 2, Han (see, e.g., Fig. 5) shows that the tapering profile of the upper portion of the conductive contact in the first cross-sectional view (e.g., 124 along cut B-B’) tapers from a top surface of the conductive contact. Additionally, Kim (see, e.g., Figs. 3,4A or 10) teaches that the tapering profile of the upper portion of the conductive contact BLC includes curved sidewalls inward to conductive layer 55 in the BL direction.
Regarding Claim 3, Kim (see, e.g., Figs. 3,4A or 10) teaches that a lower portion of the conductive contact BLC has a non-tapering profile in the first cross-sectional view (e.g., in the BL direction).
Regarding Claim 4, Han (see, e.g., Fig. 5) shows that an interface area between the conductive contact (e.g., 124) and the conductive line (e.g., BL) is greater than an interface area between the conductive contact and the conductive layer (e.g., 112). Additionally, Kim (see, e.g., Figs. 3,4A or 10) teaches that an interface area between the conductive contact BLC and the conductive line BL is greater than an interface area between the conductive contact and the conductive layer 55.
Regarding Claim 5, Han (see, e.g., Fig. 5) shows that the conductive contact (e.g., 124) is entirely covered by the conductive line (e.g., BL). Additionally, Kim (see, e.g., Figs. 3,4A or 10) teaches that conductive contact BLC is entirely covered by the conductive line BL.
Regarding Claim 6, Han (see, e.g., Fig. 5) shows that a width of the conductive line is substantially the same as a width of the conductive contact in the second cross-sectional view (e.g., width of BL vs. 124 along the cut A-A’). Additionally, Kim (see, e.g., Fig. 3) teaches that a width of the conductive line BL is substantially the same as a width of the conductive contact BCL along a direction perpendicular to the BL direction.
Regarding Claim 7, Han (see, e.g., Fig. 7) shows a source/drain region disposed in the semiconductor substrate (e.g., source/drain region 112), wherein the conductive line is electrically connected to the source/drain region through the conductive contact and the conductive layer.

Regarding Claim 8, Han (see, e.g., Figs. 4-6 and Par. [0041]-[0067]) shows most aspects of the instant invention including a semiconductor device, comprising:
- a conductive layer (e.g., cell region 112) disposed over a semiconductor substrate (e.g., semiconductor substrate 100 or active region 104)
- a conductive line (e.g., bit line BL) disposed over the conductive layer
- a conductive contact (e.g., contact plug 124) disposed between and electrically connecting the conductive layer and the conductive line, wherein the conductive contact comprises:
a base portion (e.g., portion of 124 above 112 with substantially vertical sidewalls)
a first expanded portion and a second expanded portion laterally extend from the base portion (e.g., left and right portions of 124 with angled sidewalls), wherein the first expanded portion and the second expanded portion are separated from the conductive layer (e.g., separated along the B-B’ cut), and wherein the first expanded portion and the second expanded portion have tapering profiles that taper from the conductive line toward the conductive layer.
However, Han shows that the tapering profile of the first and second expanded portions of the conductive contact is substantially linear, thus is silent about the first expanded portion and the second expanded portion of the conductive contact having curved sidewalls inward to the conductive layer. Also, see comments stated above in Par. 23-25 with regards to Claim 1, which are considered repeated here, as applied to the first and second expanded portions of the conductive contact. Therefore Han in view of Kim teaches all the limitations of the claim.
Regarding Claim 9, Han (see, e.g., Fig. 5) shows that the first expanded portion of the conductive contact is separated from the second expanded portion of the conductive contact (e.g., separated along the B-B’ cut), and the first expanded portion and the second expanded portion are entirely covered by the conductive line (e.g., BL). Additionally, Kim (see, e.g., Figs. 3-4A or 10) teaches that the first expanded portion of the conductive contact is separated from the second expanded portion of the conductive contact (e.g., in the I--I’ cut/BL direction by intervening “trunk” portion of BLC), and the first expanded portion and the second expanded portion are entirely covered by the conductive line (e.g., BL).
Regarding Claim 10, Han (see, e.g., Fig. 5) shows that the first expanded portion and the second expanded portion of the conductive contact are in direct contact with the conductive line (e.g., BL). Additionally, Kim (see, e.g., Figs. 3-4A or 10) teaches that the first expanded portion and the second expanded portion of the conductive contact are in direct contact with the conductive line (e.g., BL).
Regarding Claim 11, Han (see, e.g., Fig. 5) shows that top surfaces of the first expanded portion and the second expanded portion of the conductive contact are substantially coplanar with a top surface of the base portion of the conductive contact. Additionally, Kim (see, e.g., Figs. 3-4A or 10) teaches that top surfaces of the first expanded portion and the second expanded portion of the conductive contact are substantially coplanar with a top surface of the base portion of the conductive contact.
Regarding Claim 12, Kim (see, e.g., Figs. 4A or 10) teaches that a height of the base portion of the conductive contact is greater than a height of the first expanded portion of the conductive contact and a height of the second expanded portion of the conductive contact in a cross-sectional view along a longitudinal axis of the conductive line (e.g., I--I’ cut/BL direction).

Response to Arguments
Applicant’s arguments with respect to claims filed on 11/09/2022 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814